Case 1:16-cv-20212-JLK Document 134 Entered on FLSD Docket 07/14/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION


                                 CASE NO. 1:16-cv-20212-JLK

  MSPA CLAIMS 1, LLC,

        Plaintiff

  v.

  KINGSWAY AMIGO INSURANCE
  COMPANY,

        Defendant.
  ___________________________________/

                                 ORDER ON THE MANDATE

        Pursuant to the Opinion and Judgment of the United States Court of Appeals for the

  Eleventh Circuit in the above-styled case, entered February 13, 2020, and the Mandate (DE

  127), entered March 13, 2020, it is ORDERED, ADJUDGED, AND DECREED that the

  Court’s Order Granting Final Judgment on the Pleadings for Defendant Kingsway Amigo

  Insurance Company (DE 122) be, and the same hereby is, VACATED and set aside; the

  Opinion and Judgment of the appellate court shall become the law of the case; the Clerk of

  Court shall REOPEN this case; and dates for trial and pre-trial conference will be set by

  separate Order of the Court.

        DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice
Case 1:16-cv-20212-JLK Document 134 Entered on FLSD Docket 07/14/2020 Page 2 of 2



        Building and United States Courthouse, Miami, Florida, this 14th day of July, 2020.



                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE


  Copies furnished to:
  All Counsel of Record




                                             2
